Case 20-34504-KLP       Doc 13    Filed 11/20/20 Entered 11/20/20 13:45:23         Desc Main
                                 Document      Page 1 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                      )
                                               )
   MCDONALD SUTTON                             )       Case No. 20−34504−KLP
   JENNIFER GILBERT SUTTON                     )       Chapter 13
                                               )
                          Debtors              )

   MCDONALD SUTTON, ET AL.                     )
                                               )
                          Movants,             )
                                               )
   v.                                          )
                                               )
   ALLY FINANCIAL, INC.                        )
   c/o C T CORPORATION SYSTEM, R/A             )
   4701 Cox Rd., Suite 285                     )
   Glen Allen, VA, 23060-6808                  )
                                               )
                          Respondent.          )


             MOTION TO EXPEDITE HEARING ON MOTION FOR TURNOVER
                OF PROPERTY OF THE ESTATE AND FOR RESPONDENT
           TO SHOW CAUSE WHY IT SHOULD NOT BE HELD IN CONTEMPT FOR
        VIOLATION OF THE AUTOMATIC STAY AND TO SHORTEN NOTICE PERIOD

            COME NOW the Debtors, by counsel, and move this Court to Expedite the Hearing on their

   Motion to Turnover Property of the Estate and for Respondent to Show Cause Why it Should

   Not be Held in Contempt for Violation of the Automatic Stay, and in support thereof state as

   follows:

            1.     On or about October 28, 2020 the Debtors’ 2017 Ford Expedition (“Vehicle”) was

   repossessed by Respondent, Ally Financial, Inc. (“Ally Financial”).




                                                   1
Case 20-34504-KLP        Doc 13    Filed 11/20/20 Entered 11/20/20 13:45:23             Desc Main
                                  Document      Page 2 of 10



          2.       On or about November 10, 2020, the Debtors filed for relief under Chapter 13 of

   the U.S. Bankruptcy Code wherein the Respondent, Ally Financial, is scheduled as a creditor

   secured by a lien on a the Vehicle.

          3.       On November 10, 2020 Ally Financial was notified of said Chapter 13 filing and

   demand was made for return of the Vehicle.

          4.       Since that date numerous demands have been made on Ally Financial for return of

   the Vehicle and said Respondent has failed and refused to surrender the vehicle to the Debtors,

   for which reason resort to this process is necessitated.

          5.       The Debtors’ Chapter 13 Plan will propose to pay the full amount of the lien on

   the Vehicle, with interest.

          6.       Possession of this Vehicle is necessary to effective reorganization by the Debtors

   and the Respondent’s continued possession of the Vehicle has the effect of thwarting an

   otherwise effective reorganization and is in violation 11 U.S.C. §§ 362 and 542, and in violation

   of the ruling in Tidewater Finance Company v. Moffett, 288 BR 721 (E.D. Va. 2002).

          7.       The aforesaid actions of Ally Financial is a clear and blatant violation of 11

   U.S.C. § 362.

          8.       The foregoing actions of Ally Financial were done knowingly and intentionally.

          9.       As a direct and proximate result of the foregoing actions of Ally Financial, the

   Debtors and their family have had suffered great inconvenience and has been forced to incur

   costs and attorney’s fees.




                                                     2
Case 20-34504-KLP      Doc 13    Filed 11/20/20 Entered 11/20/20 13:45:23            Desc Main
                                Document      Page 3 of 10



   Dated: November 20, 2020

                                        Respectfully Submitted,

                                        MCDONALD SUTTON
                                        JENNIFER GILBERT SUTTON


                                        By: /s/ James E. Kane
                                               James E. Kane (VSB #30081)
                                               KANE & PAPA, P.C.
                                               1313 East Cary Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 225-9500
                                               Facsimile: (804) 225-9598
                                               Email: jkane@kaneandpapa.com
                                               Counsel for Debtors




                                         CERTIFICATION

          I, James E. Kane, pursuant to Local Rule 9013-1(N), do hereby certify that:

         1.      I have carefully examined the matter and concluded that there is a true need for
   an emergency hearing,

          2.      I have not created the emergency through any lack of due diligence.

          3.      I have made a bona fide effort to resolve the matter without hearing.


                                               By:     /s/ James E. Kane__________
                                                              James E. Kane




                                                  3
Case 20-34504-KLP       Doc 13     Filed 11/20/20 Entered 11/20/20 13:45:23             Desc Main
                                  Document      Page 4 of 10




                                    CERTIFICATE OF SERVICE

           I certify that on November 20, 2020, I have transmitted a true copy of the foregoing
   document electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter
   13 trustee, the United States trustee, by first class mail to the parties on the attached matrix, and
   to:
                                  ALLY FINANCIAL, INC.
                                  c/o C T CORPORATION SYSTEM, R/A
                                  4701 Cox Rd., Suite 285
                                  Glen Allen, VA, 23060-6808

   And by Fax to:

                                  ALLY FINANCIAL, INC.
                                  Attn: Bankruptcy Department
                                  651-367-2005


                                                 /s/ James E. Kane
                                                 Counsel for Debtors




                                                    4
Case 20-34504-KLP      Doc 13    Filed 11/20/20 Entered 11/20/20 13:45:23            Desc Main
                                Document      Page 5 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

   IN RE:                                      )
                                               )
   MCDONALD SUTTON                             )       Case No. 20−34504−KLP
   JENNIFER GILBERT SUTTON                     )       Chapter 13
                                               )
                         Debtors               )

   MCDONALD SUTTON, ET AL.                     )
                                               )
                         Movants,              )
                                               )
   v.                                          )
                                               )
   ALLY FINANCIAL, INC.                        )
   c/o C T CORPORATION SYSTEM, R/A             )
   4701 Cox Rd., Suite 285                     )
   Glen Allen, VA, 23060-6808                  )
                                               )
                         Respondent.           )


                             NOTICE OF MOTION AND HEARING

          The above Debtors have filed Motion for an Expedited Hearing on their Motion to
   Turnover Property of the Estate and for Respondent to Show Cause Why it Should Not be Held
   in Contempt for Violation of the Automatic Stay in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then you or your attorney must:

                File with the court, at the address shown below, a written request for a hearing [or
                 written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                 request for a hearing (or response) to the court for filing, you must mail it early
                 enough so the court will receive it on or before the date stated above, to:




                                                   5
Case 20-34504-KLP     Doc 13    Filed 11/20/20 Entered 11/20/20 13:45:23        Desc Main
                               Document      Page 6 of 10



                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street
                       Richmond, VA 23219

         You must also mail a copy to:

                       James E. Kane, Esquire
                       Kane & Papa, P.C.
                       1313 East Cary Street
                       Richmond, Virginia 23219

               Attend a hearing scheduled for December 2, 2020 at 10:00 a.m. in Honorable
                Keith L. Phillips’ Courtroom, U.S. Bankruptcy Court, 701 E. Broad Street,
                Room 5100, Richmond, VA 23219.           If no timely response has been filed
                opposing the relief requested, the court may grant the relief without holding a
                hearing.

          If you or your attorney do not take these steps, the court may decide that you do not
      oppose the relief sought in the motion or objection and may enter an order granting that
      relief.

                                         Respectfully Submitted,

                                         MCDONALD SUTTON
                                         JENNIFER GILBERT SUTTON


                                         By: /s/ James E. Kane
                                                James E. Kane (VSB #30081)
                                                KANE & PAPA, P.C.
                                                1313 East Cary Street
                                                Richmond, Virginia 23219
                                                Telephone: (804) 225-9500
                                                Facsimile: (804) 225-9598
                                                Email: jkane@kaneandpapa.com
                                                Counsel for Debtors




                                                   6
Case 20-34504-KLP       Doc 13     Filed 11/20/20 Entered 11/20/20 13:45:23             Desc Main
                                  Document      Page 7 of 10




                                    CERTIFICATE OF SERVICE

           I certify that on November 20, 2020, I have transmitted a true copy of the foregoing
   document electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter
   13 trustee, the United States trustee, by first class mail to the parties on the attached matrix, and
   to:
                                  ALLY FINANCIAL, INC.
                                  c/o C T CORPORATION SYSTEM, R/A
                                  4701 Cox Rd., Suite 285
                                  Glen Allen, VA, 23060-6808

   And by Fax to:

                                  ALLY FINANCIAL, INC.
                                  Attn: Bankruptcy Department
                                  651-367-2005


                                                 /s/ James E. Kane
                                                 Counsel for Debtors




                                                    7
               Case 20-34504-KLP           Doc 13   Filed 11/20/20           Entered 11/20/20 13:45:23      Desc Main
Label Matrix for local noticing                Capital One Auto Finance,
                                                   Document              a division
                                                                      Page          of Capi
                                                                              8 of 10         UST smg Richmond
0422-3                                         4515 N Santa Fe Ave. Dept. APS                 Office of the U. S. Trustee
Case 20-34504-KLP                              Oklahoma City, OK 73118-7901                   701 East Broad St., Suite 4304
Eastern District of Virginia                                                                  Richmond, VA 23219-1849
Richmond
Fri Nov 20 13:32:32 EST 2020
United States Bankruptcy Court                 AR Resources Inc.                              AR Resources, Inc.
701 East Broad Street                          PO Box 1056                                    Attn: Bankruptcy
Richmond, VA 23219-1888                        Blue Bell, PA 19422-0287                       Po Box 1056
                                                                                              Blue Bell, PA 19422-0287


Ally Financial                                 Bank of America                                Bk Mckenny
Attn: Bankruptcy                               Attn: Bankruptcy                               20718 First Street
Po Box 380901                                  4909 Savarese Circle                           Mc Kenney, VA 23872-2703
Bloomington, MN 55438-0901                     Tampa, FL 33634-2413


CJW Medical Center                             CJW Medical Center                             Capital One Auto Finance
PO Box 740760                                  PO Box 99400                                   Attn: Bankruptcy
Cincinnati, OH 45274-0760                      Louisville, KY 40269-0400                      Po Box 30285
                                                                                              Salt Lake City, UT 84130-0285


Capital One Auto Finance, a division of        (p)JPMORGAN CHASE BANK N A                     Chesterfield County Treasurer
AIS Portfolio Services, LP                     BANKRUPTCY MAIL INTAKE TEAM                    9901 Lori Road
4515 N Santa Fe Ave. Dept. APS                 700 KANSAS LANE FLOOR 01                       P.O. Box 70
Oklahoma City, OK 73118-7901                   MONROE LA 71203-4774                           Chesterfield, VA 23832-0906


Chippenham Hospital                            Citi/Sears                                     Citibank
c/o NCO Financial Systems                      Citibank/Centralized Bankruptcy                Citicorp Credit Srvs/Centralized Bk dept
P.O. Box 15993                                 Po Box 790034                                  Po Box 790034
Wilmington, DE 19850-0000                      St Louis, MO 63179-0034                        St Louis, MO 63179-0034


Citibank/Best Buy                              Cjw Medical Center                             Comenity Bank/Victoria Secret
Citicorp Credit Srvs/Centralized Bk dept       Resurgent Capital Services                     Attn: Bankruptcy
Po Box 790034                                  PO Box 1927                                    Pob 182125
St Louis, MO 63179-0034                        Greenville, SC 29602-1927                      Columbus, OH 43218-2125


Commonweath Pediatrics                         First Premier Bank                             (p)FOCUS RECEIVABLES MANAGEMENT LLC
c/o CAB                                        Attn: Bankruptcy                               1130 NORTHCHASE PARKWAY STE 150
8002 Discovery Dr, Ste 311                     Po Box 5524                                    MARIETTA GA 30067-6429
Henrico, VA 23229-8601                         Sioux Falls, SD 57117-5524


Henrico Doctor’s Hospital                      Henrico Doctors Hospital                       Henrico Federa;l Credit Union
PO Box 740760                                  1602 Skipwith Rd                               Attn: Bankruptcy
Cincinnati, OH 45274-0760                      Henrico, VA 23229-5298                         9401 West Broad St
                                                                                              Henrico, VA 23294-5331


Internal Revenue Service                       James River Emergency Group                    Kohls/Capital One
Centralized Insolvency Operati                 P.O. Box 660827                                Attn: Credit Administrator
P. O. Box 7346                                 Dallas, TX 75266-0827                          Po Box 3043
Philadelphia, PA 19101-7346                                                                   Milwaukee, WI 53201-3043
               Case 20-34504-KLP             Doc 13       Filed 11/20/20           Entered 11/20/20 13:45:23            Desc Main
Midland Credit Management, Inc.                      Parrish and Lebar, L.L.PPage 9 of 10
                                                         Document                                         Rebecca Phillips
PO Box 2037                                          5 East Franklin Street                               12956 Grove Hill Rd
Warren, MI 48090-2037                                Richmond, VA 23219-2105                              Midlothian, VA 23114-5559



Receivable Management                                St Francis Medical Center                            Stony Point Surgrey
7206 Hull Street Rd Ste                              P O Box 404893                                       8700 Stony Point Parkway
Richmond, VA 23235-5826                              Atlanta, GA 30384-4893                               Suite 100
                                                                                                          Richmond, VA 23235-1968


Synchrony Bank/ Old Navy                             TACS                                                 Touchstone Bank
Attn: Bankruptcy                                     P O Box 31800                                        20718 First Street
Po Box 965060                                        Henrico, VA 23294-1800                               Mc Kenney, VA 23872-2703
Orlando, FL 32896-5060


United Consumers Inc                                 (p)VIRGINIA DEPARTMENT OF TAXATION                   Valley Credit Service, Inc
Attn: Bankruptcy Dept                                P O BOX 2156                                         Attn: Bankruptcy
Po Box 4466                                          RICHMOND VA 23218-2156                               Po Box 2162
Woodbridge, VA 22194-4466                                                                                 Hagerstown, MD 21742-2162


Vervent/yamaha Motor F                               Virginia Credit Union                                Carl M. Bates
Po Box 504125                                        Attn: Bankruptcy                                     341 Dial 866-813-0912 Code: 8576180
San Diego, CA 92150-4125                             Po Box 90010                                         P. O. Box 1819
                                                     Richmond, VA 23225-9010                              Richmond, VA 23218-1819


James E. Kane                                        Jennifer Gilbert Sutton                              John P. Fitzgerald, III
Kane & Papa, PC                                      11841 Winterpock Road                                Office of the US Trustee - Region 4 -R
1313 East Cary Street                                Chesterfield, VA 23838-1656                          701 E. Broad Street, Ste. 4304
P.O. Box 508                                                                                              Richmond, VA 23219-1849
Richmond, VA 23218-0508

McDonald Sutton
11841 Winterpock Road
Chesterfield, VA 23838-1656




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  Focus Receivables Management                         VA Dept. of Taxation
Attn: Bankruptcy                                     1130 North Chase Pkwy Ste 150                        Office of Customer Services
Po Box 15298                                         Marietta, GA 30067-0000                              PO Box 1115
Wilmington, DE 19850-0000                                                                                 Richmond, VA 23218-0000




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
               Case 20-34504-KLP   Doc 13   Filed 11/20/20 Entered 11/20/20 13:45:23   Desc Main
(d)Virginia Dept. of Taxation          End Document
                                           of Label Matrix
                                                        Page 10 of 10
P O Box 2156                           Mailable recipients   48
Richmond, VA 23218-2156                Bypassed recipients    1
                                       Total                 49
